EXHIBIT 1 PG&E CORPORATION RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE TOGETHER WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED DECEMBER 31, 2 MORRIS, DAVIS AND CHAN LLP Certified Public Accountants PG&E CORPORATION RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to the Financial Statements 4-14 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2008 Form 5500, Schedule H, Part IV, Line 4i – Schedule of Assets Held for Investment Purposes 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Employee Benefit Committee PG&E Corporation and Participants of PG&E Corporation Retirement Savings Plan We have audited the accompanying statement of net assets available for benefits of PG&E Corporation Retirement Savings Plan (the Plan) as of December 31, 2008 and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of the Plan as of December 31, 2007 were audited by other auditors whose report dated June 26, 2008 expressed an unqualified opinion on these statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008, and the changes in net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule of assets as of December 31, 2008 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in our audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Morris, Davis and Chan LLP Oakland, California June 24, 1 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (in thousands) As of December 31, 2008 2007 ASSETS Plan interest in Master Trust investments, at fair value $ 1,664,850 $ 2,354,675 Participant loans (1,784 and 1,861 loans outstanding in 2008 and 2007, respectively, and interest rates ranging from 5.0% to 10.5% in both years) 19,263 18,836 Total investments, at fair value 1,684,113 2,373,511 LIABILITIES Administrative expenses payable 12 - Net assets reflecting all investments at fair value 1,684,101 2,373,511 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (Note 2) 28,895 1,406 NET ASSETS AVAILABLE FOR BENEFITS $ 1,712,996 $ 2,374,917 See accompanying Notes to the Financial Statements. 2 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (in thousands) Year ended December 31, 2008 2007 ADDITIONS TO NET ASSETS ATTRIBUTABLE TO: Investment (Loss) Income: Plan interest in Master Trust investment (loss) income $ (484,767 ) $ 114,573 Contributions: Employer 24,027 24,675 Participant 72,197 74,947 Total contributions 96,224 99,622 Total additions, net (388,543 ) 214,195 DEDUCTIONS FROM NET ASSETS ATTRIBUTABLE TO: Benefit distributions to participants 143,263 176,518 Administrative expenses 239 211 Total deductions 143,502 176,729 NET (DECREASE) INCREASE BEFORE ASSET TRANSFERS (532,045 ) 37,466 Asset transfers, net (129,876 ) (29,276 ) NET (DECREASE) INCREASE (661,921 ) 8,190 NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year 2,374,917 2,366,727 End of year $ 1,712,996 $ 2,374,917 See accompanying Notes to the Financial Statements. 3 PG&E CORPORATION RETIREMENT SAVINGS PLAN NOTES TO THE FINANCIAL STATEMENTS 1.DESCRIPTION OF PLAN The following is a brief description of the PG&E Corporation Retirement Savings
